4 Utah 2d 382 (1956)
294 P.2d 790
JACK PORTER KARTCHNER, PLAINTIFF AND APPELLANT,
v.
STATE TAX COMMISSION OF UTAH, CHARLES S. WYATT AND ALICE D. WYATT, HIS WIFE, WILLIAM L. BENNETT AND UNITED STATES OF AMERICA, DEFENDANTS AND RESPONDENTS.
No. 8398.
Supreme Court of Utah.
March 19, 1956.
David H. Bybee, Salt Lake City, for appellant.
Barclay & Barclay, Llewellyn O. Thomas, Salt Lake City, for respondents.
HENRIOD, Justice.
Appeal from the dismissal of a quiet title action where the trial court held that one Bennett, judgment creditor of appellant Kartchner's grantor, one Wyatt, had a lien superior to the title of Kartchner, whose deed predated the judgment, but which was recorded thereafter. Reversed with costs to appellant.
This situation has received different treatment by courts under varying recording acts. Most courts which have construed statutes similar to ours[1] have held, as we do here, that the judgment lien was subordinate and inferior to a deed which predated it, whether recorded after such judgment or whether not recorded at all. One of the most recent pronouncements to that effect is a case from our sister state of Idaho,[2] which we cite with approval.
We believe that had our legislature intended a rule otherwise, it would have provided, rather than giving the judgment creditor a lien on all the real property of the judgment debtor, that such judgment creditor should have a lien on all the real property recorded in the name of the judgment debtor, which would have been a simple matter, and which would have been an action taken by some of the legislatures of other states.
McDONOUGH, C.J., and CROCKETT, WADE and WORTHEN, JJ., concur.
NOTES
[1]  Title 78-22-1, Utah Code Annotated 1953. "Lien of Judgment.  From the time the judgment is docketed it becomes a lien upon all the real property of the judgment debtor * * *."

Title 57-3-3, Utah Code Annotated 1953. "Effect of failure to record.  Every conveyance of real estate hereafter made, which shall not be recorded as provided in this title, shall be void as against any subsequent purchaser in good faith and for a valuable consideration * *."
[2]  Johnson v. Casper, 1954, 75 Idaho 256, 270 P.2d 1012.